Name: Commission Regulation (EC) No 2304/96 of 29 November 1996 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  agricultural policy
 Date Published: nan

 Avis juridique important|31996R2304Commission Regulation (EC) No 2304/96 of 29 November 1996 amending Regulation (EEC) No 2273/93 determining the intervention centres for cereals Official Journal L 311 , 30/11/1996 P. 0047 - 0047COMMISSION REGULATION (EC) No 2304/96 of 29 November 1996 amending Regulation (EEC) No 2273/93 determining the intervention centres for cerealsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (1), as last amended by Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas the intervention centres are listed in the Annex to Commission Regulation (EEC) No 2273/93 (3), as last amended by Regulation (EC) No 2627/95 (4); whereas Finland has requested the amendment of that Annex; whereas that request should be granted;Whereas the date for the opening of intervention in Finland is 1 November;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 The Annex, under 'SUOMI`, to Regulation (EEC) No 2273/93 is hereby amended as follows:- 'Naantali` is replaced by 'Turku`,- 'Koria` becomes 'Koria-Kouvola`.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 November 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 November 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 21.(2) OJ No L 126, 24. 5. 1996, p. 37.(3) OJ No L 207, 18. 8. 1993, p. 1.(4) OJ No L 269, 11. 11. 1995, p. 7.